Citation Nr: 1011357	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-38 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971 and July 1974 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

In a subsequent rating action the RO apparently reopened the 
claim for service connection of PTSD and denied it on a de 
novo basis.  Nonetheless, the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).

The Board also notes that in his Substantive Appeal the 
Veteran requested a Videoconference hearing before the Board, 
but later withdrew this request via a November 2008 
statement.


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO denied 
entitlement to service connection for PTSD on the basis that 
the evidence did not support a finding of a current diagnosis 
thereof; the Veteran did not file a notice of disagreement 
within one year of that decision.

2.  Evidence received since the February 1997 rating decision 
is new, and raises a reasonable possibility of substantiating 
the claim.

3.  It has not been shown by competent and probative evidence 
that the Veteran has PTSD that is causally related to 
service.

4.  Although the Veteran has met the threshold schedular 
requirements for consideration of a TDIU, his service-
connected disabilities have not been shown to prevent him 
from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The RO's February 1997 rating decision that denied the 
Veteran's claim for service connection of PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the 
February 1997 rating decision and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009)

4.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below as to the 
reopening of the Veteran's claim for service connection of 
PTSD, VA's fulfillment of its duties to notify and assist 
need not be addressed at this time.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant notice by letters dated in 
February and March 2006.  The claims were readjudicated in an 
October 2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  It is noted in 
this regard that the RO reopened the Veteran's claim and 
adjudicated the underlying claim for service connection of 
PTSD.  The February 2006 notice did not apparently provide 
the Veteran notice of the information and evidence necessary 
to substantiate the underlying claim for service connection.  
Kent, supra.

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the 
evidence the Veteran is required to submit in this case; and 
(2) based on the Veteran's contentions as well as the 
communications provided to the Veteran by VA, it is 
reasonable to expect that the Veteran understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. 
Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  As noted, the notice letters did 
not specifically mention the information and evidence 
necessary to substantiate the Veteran's underlying claim for 
service connection of PTSD.  However, multiple subsequent 
communications from VA and the Veteran's representative 
demonstrate his actual knowledge as to the evidence required 
to prove his claim for service connection for PTSD.  It is 
notable that in an October 2009 Informal Hearing Presentation 
(IHP) that the Veteran's representative specifically 
identified the laws and regulations pertaining to service 
connection for PTSD and related that there was nothing 
remaining in the way of evidence or argument to present with 
respect to this issue.  See IHP at page 3.

VA has obtained the Veteran's service treatment records, VA 
medical records, Social Security Administration (SSA) 
disability records, assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations, and 
obtained medical opinions as to the etiology and severity of 
his disabilities and their effects on employment.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence: PTSD

The Veteran's claim for service connection of PTSD was 
previously considered and denied by the RO in a February 1997 
rating decision on the grounds that the Veteran was not 
diagnosed as having PTSD.  The Veteran was notified of that 
decision and of his appellate rights, but did not appeal it.  
That decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the February 1997 rating decision, which 
denied the Veteran's claim for service connection of PTSD, 
the evidence of record consisted of the Veteran's service 
treatment records, his claim, VA medical records, private 
psychotherapy records noting PTSD not to DSM-IV standards, 
but a diagnosis of bipolar disorder, as well as a report of 
VA examination dated in November 1996 containing a diagnosis 
of bipolar disorder, but ruling out PTSD.  The RO denied the 
claim on the grounds that the evidence did not support a 
finding of a current diagnosis of PTSD.

With respect to this claim, new and material evidence has 
been received.  In particular, the Board notes that the 
evidence notes an impression of PTSD.  See e.g. June 2006 VA 
psychiatry student note.  Accordingly, as this evidence 
relates to the previously unestablished fact of a diagnosis 
of PTSD necessary to substantiate the claim, the claim is 
reopened.  The underlying claim for service connection is 
addressed below.

Service Connection: PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). 

For PTSD, service connection requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See 38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In opening, the Board notes that the voluminous record 
documents that the Veteran has been diagnosed as having 
bipolar disorder, schizophrenic reaction, mixed type, with 
schizoaffective and paranoid symptoms, a cognitive disorder, 
a gambling addiction, sleep terror disorder and a personality 
disorder.  The U.S. Court of Appeals for Veterans Claims 
(Court) recently held that a claim for service connection for 
PTSD may encompass claims for service connection of any 
mental disability that may reasonably be encompassed by 
several factors, including the claimant's description of the 
claim, the symptoms the claimant describes and the 
information the claimant submits or that the secretary 
obtains in support of the claim.  Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  The Veteran filed his claim for 
service connection of PTSD and there is no indication that he 
seeks service connection for any other psychiatric disorder.

To the extent that his claim is viewed as encompassing an 
acquired psychiatric disability, including bipolar disorder, 
of which there is overwhelming evidence within the record, 
this issue is not before the Board.  It is noted in this 
regard that in the prior and unappealed rating decision dated 
in February 1997 the RO denied the Veteran's claim for 
service connection of an acquired psychiatric disability 
diagnosed as bipolar disorder.  As a general rule, "when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered." 38 U.S.C. § 
7104(b) (emphasis added).  Boggs v. Peake, 520 F.3d 1330, 
1334 (Fed. Cir. 2008).  The "factual basis" of a veteran's 
claim for service connection is the veteran's underlying 
disease or injury, rather than the symptoms of that disease 
or injury.  Id.  As the Veteran's claimed underlying disease 
is PTSD, not an acquired psychiatric disorder diagnosed as 
bipolar disorder, the subject of a previously denied and 
unappealed claim, any other psychiatric disorder is not 
within the scope of the present claim; thus, the Board lacks 
jurisdiction to consider it.  Id.; see also Barnett, supra.  

The issue of corroboration of the Veteran's claimed stressors 
is unnecessary to decide the claim; the ultimate question is 
whether the preponderance of the evidence supports a finding 
of a current diagnosis of PTSD.  The Board has thoroughly 
reviewed the extensive record and finds that the evidence 
overwhelmingly shows that the Veteran does not currently have 
PTSD.

A review of the Veteran's service treatment records discloses 
no diagnosis of PTSD.  It is noted, however, that upon 
separation the Veteran complained of frequent trouble 
sleeping and nervous trouble.  See February 1982 separation 
report of medical history.  Upon examination at this time his 
psychiatric state was noted as normal.  See February 1982 
separation report of medical examination.  

A May 1987 note from Dr. T.C.P. notes that the Veteran was 
then seen for an interview and was then off all neuroleptic 
drugs, but taking lithium.  It was noted that about three 
months prior that the Veteran had his first and only 
psychotic episode.  Subsequent records from this provider 
document effective treatment with lithium and an absence of 
symptoms of bipolar disorder.  

Of record is an October 1990 record of an intake interview 
from the Dubuque County Mental Health Center.  The notes 
associated with this interview note that the Veteran had had 
three prior hospitalizations for schizophrenic reaction, 
mixed type, with schizoaffective and paranoid symptoms, in 
January 1987, November 1988 and July/August 1988.  The 
symptoms at the time were always auditory hallucinations, 
restlessness, agitation, paranoid ideas of reference and 
delusions centering on religiosity.  It was noted that the 
diagnosis varied from bipolar affective disorder with 
psychotic features to schizophrenic reaction, chronic 
undifferentiated type with paranoid and schizophrenic 
features.  The physician noted that on the basis of the 
Veteran's remission status, that they did not see any current 
signs or symptoms of schizophrenic process and therefore felt 
that the former diagnosis, i.e. bipolar disorder with 
paranoid and schizophrenic features was more appropriate.

A July 1995 note from Dr. T.C.P. notes that the Veteran 
presented with a complaint of inability to sleep for a couple 
of days.  The Veteran was observed as being hypomanic at this 
time.  Around this time the Veteran was apparently 
hospitalized and released about two weeks later.  In a July 
1995 note, Dr. T.C.P. notes that upon his release from the 
hospital, the Veteran be came more irritable, aggressive, 
assaultive, explosive and unpredictable.  Dr. T.C.P. noted 
that this appeared to be a recurrence of the symptoms and 
behavior that were previously described on an inpatient basis 
when the Veteran had bipolar affective disorder, hypomanic 
type with psychotic features.

In April 1996 the Veteran was admitted to the VA domiciliary 
in Knoxville, Iowa with preliminary diagnoses of PTSD and 
bipolar disorder.  The Veteran was treated for several months 
and released.  

In November 1996 the Veteran received a VA psychiatric 
examination.  The examiner noted that the claims file was 
available and reviewed.  The examiner also noted that the 
Veteran was followed in the Iowa City VA psychiatric clinic 
for diagnoses of bipolar disorder and PTSD.  At the time of 
the examination, the Veteran denied any nightmares, 
flashbacks or distressing memories of combat.  The Veteran 
did, however, relate having distressing experiences in 
service.  The Veteran related having had his first manic 
episode in 1985, which lasted two weeks in duration, with 
occasional recurrence thereafter.  The Veteran also stated 
following his manic episodes, he would immediately have a 
depressive episode, lasting one to two weeks at a time, 
usually during the winter months.  After conducting a 
psychiatric examination of the Veteran, the examiner 
diagnosed bipolar affective disorder, type I.  The examiner 
specifically noted that the Veteran did not meet the criteria 
for PTSD.  

In early December 2000 the Veteran was admitted to the Mercy 
Medical Center, at which time it was noted that he was last 
hospitalized there in 1995 for bipolar disorder with 
psychotic features.  At the time of this admission, the 
Veteran presented complaining that he had had a nervous 
breakdown.  He was shaking and his eyes were blurred.  He 
stated that when he looked at red or yellow colors that they 
made him feel hot and itchy all over.  In addition, the 
Veteran reported insomnia, anorexia, weight loss, 
irritability and difficulty with concentration.  He had 
passive suicidal thoughts, but no plans thereof.  The Veteran 
was hospitalized and treated.  He was discharged with a 
diagnosis of bipolar affective disorder.  

In late December 2000 the Veteran once again presented to the 
Mercy Medical Center, with complaints similar to those noted 
earlier that month, but primarily of visual hallucinations.  
The prior treatment for and diagnosis of bipolar disorder was 
noted.  The Veteran was treated and released, with a final 
diagnosis of schizoaffective disorder.  

Following the Veteran's December 2000 hospitalization at 
Mercy Medical Center, it appears that the Veteran primarily 
sought psychiatric treatment through VA through the present 
time.  A thorough review of what appears to be a few thousand 
pages of medical records documents ubiquitous diagnoses of 
bipolar disorder; only a few of these records note PTSD, 
particularly by history stemming from the Veteran's initial 
presentation at a VA facility in April 1996.  See e.g. March 
2002 primary care clinic note and active problem lists in VA 
medical records.  

Of record is a treatment plan from a private medical provider 
dated in April 2004 authored by a licensed social worker.  
This plan notes that the Veteran utilized the Iowa City VA 
Medical Center on a regular basis for psychiatric treatment.  
The social worker assessed bipolar disorder and PTSD and 
referred the Veteran for admission into the VA Tomah PTSD 
program.  

An August 2004 psychiatry follow-up note from the Iowa City 
VA Medical Center documents that the Veteran presented 
reporting difficulties with irritability, hyperarousability 
and recurrent, intrusive thoughts of his combat service in 
Vietnam.  It was noted that the Veteran continued to await 
PTSD disability review and placement at the inpatient PTSD 
program at the Tomah VA facility.  Bipolar affective 
disorder, sleep terror disorder, cognitive disorder, not 
otherwise specified and "rule in PTSD" were assessed at 
this time. 

Later, in August 2004, the Veteran received another VA 
psychiatric examination.  The report associated with this 
examination notes the Veterans contention that he has PTSD 
due to traumatic events in service.  The examiner noted that 
the claims file had been reviewed and outlined the Veteran's 
psychiatric history.  The examiner related that based upon a 
review of the file and examination of the Veteran that 
although it appeared that he had a couple of symptoms that 
would be associated with PTSD, including nightmares and sleep 
disturbance, that it was his opinion that the Veteran did not 
report sufficient symptoms that would rise to a diagnosis of 
PTSD.  The examiner noted that there was an element of the 
Veteran's presentation where his memory seemed faulty and he 
seemed mildly cognitively slowed or impaired or of somewhat 
dulled intelligence and that it may be that his reporting 
underestimated his symptoms.  However, the examiner did not 
find enough information in the chart or history to support a 
diagnosis of PTSD.  Rather, he felt that the reporting 
disclosed the most reliable diagnosis, namely bipolar 
disorder.  

In a September 2004 statement, the Veteran's representative 
related that the Veteran had been accepted into the PTSD 
program at the Tomah VA Medical Center.  However, a review of 
the Veteran's VA medical records shows that he was refused 
admission to the program due to the lack of a diagnosis of 
PTSD.  See September 21, 2004, mental health progress note 
from the Tomah VA Medical Center.

In November 2004 the Veteran was seen at the Iowa City VA 
Medical Center for a psychiatric follow-up.  At this time, 
bipolar disorder, sleep terror disorder, and cognitive 
disorder, not otherwise specified were assessed.  The Veteran 
was to see psychology at this time to begin treatment for 
PTSD, although "rule in PTSD" was assessed at this time.  
The Veteran was referred to psychology, but after examination 
was assessed only with a cognitive disorder, not otherwise 
specified, and "[s]ome traits of PTSD."

A January 2005 VA psychiatry note documents another 
assessment of "[r]ule in PTSD."  A March 2005 VA psychiatry 
note documents an assessment of "[c]onsider PTSD."  It is 
noted in this regard, that subsequent VA records document 
similar impressions.  See e.g. April 2006 psychiatry note 
regarding "probable PTSD."  However, the records disclose a 
continuous Axis I diagnosis of bipolar disorder.  

It is noted that the aforementioned June 2006 VA psychiatry 
student note documents an Axis I diagnosis of PTSD.  At this 
time, the Veteran reported that his Vietnam service was 
"never over" and apparently became visibly distressed when 
questioned about this topic.  Apparently, based upon this 
history the medical student assessed the Veteran as having 
PTSD.  Subsequent VA records document a history of PTSD, but 
contain numerous Axis I diagnoses of bipolar disorder.   

In August 2007 the Veteran presented at the VA Medical Center 
in Knoxville for mental health treatment.  At this time he 
denied having had any frightening, horrible or upsetting 
experiences in the past month, as well as any nightmares, 
avoidance, hypervigilance or detachment.  A PTSD screen 
conducted at this time resulted in a negative outcome.  
Following this time, the Veteran's diagnosis was 
predominately of bipolar disorder, although depression was 
also diagnosed.  See e.g. January 2008 mental health note 
from Knoxville VA facility.  

In July 2008 the Veteran was provided a VA psychiatric 
examination.  It was noted at this time that the Veteran's 
claims file had been reviewed and that the examiner was a 
licensed clinical psychologist.  The examiner noted that 
numerous diagnoses had been used, but that in August 2004 it 
was felt that the Veteran's history was most consistent with 
a diagnosis of bipolar disorder.  The examiner conducted an 
examination and rendered only a diagnosis of bipolar 
disorder.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Medical evidence is not limited to that which is provided by 
doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  
However, the probative value of a medical opinion is also 
based on the scope of the examination or review, as well as 
the relative merits of the expert's qualifications and 
analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Board notes, however, that the absence of claims 
file review does not necessarily render an examination 
inadequate or reduce the probative value of a medical 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
305 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board finds the reports of the August 2004 and July 2008 
VA examiners, coupled with the voluminous evidence showing 
multiple diagnoses of bipolar disorder, and other psychiatric 
disorders, to be the most probative evidence of record as to 
whether the Veteran has PTSD due to service.  The opinions 
were thorough and took into account the results of both a 
clinical interview and psychological testing, as well as a 
complete review of the claims folder and documented medical 
history.  Although there appears to be a DSM-IV diagnosis of 
PTSD rendered by a social worker and a medical student, the 
Board finds that this evidence is substantially outweighed by 
the opinions offered by the VA psychologists.  Not only is a 
psychologist more qualified than a social worker and medical 
student in this regard, the opinions of the social worker and 
medical student were based on the assumption that the Veteran 
was a reliable historian and was providing an accurate 
picture as to the current nature and severity of his symptoms 
and were not based upon a review of the entire claims file.  
Moreover, the overwhelming diagnosis since the onset of 
psychiatric symptoms has been that of bipolar disorder.  As 
noted, the psychologists provided substantial rationale, 
supported by the results of psychologist testing and 
references to his documented medical history, which 
demonstrated the contrary.  Accordingly, the Board finds that 
the greater weight of probative evidence is against finding 
that the Veteran has PTSD.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Therefore, without a competent and credible 
diagnosis of PTSD, there may be no service connection for the 
claimed disability.

In this regard, the Board has considered the Veteran's lay 
assertions in support of his claim.  However, lay persons, 
such as the Veteran are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability that may be related 
to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
The Veteran is thus competent to relate his observations of 
his psychiatric state, but cannot render a diagnosis of PTSD, 
as this question is not within the purview of a layperson.

Accordingly, the Board concludes that the preponderance of 
the credible and probative evidence is against the Veteran's 
claim for service connection of PTSD.  The benefit-of-the-
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
applicable, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

TDIU

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2009).

If there is only one service-connected disability, it must be 
rated at 60 percent or more.  If there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.
Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extra-schedular consideration.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is currently in receipt of compensation for the 
following disabilities: 1) Diabetic nephropathy with 
hypertension associated with diabetes mellitus, with a 30 
percent evaluation; 2) Diabetes mellitus, type II, with a 20 
percent evaluation; 3) low back strain with retro-
displacement L5-S1, with a 20 percent evaluation; 4) Tinnitus 
with a 10 percent evaluation; 5) Residuals of a left ankle 
strain, with a 10 percent evaluation; 6) Diabetic neuropathy 
of the right lower extremity, with a 10 percent evaluation; 
7) Diabetic neuropathy of the left lower extremity, with a 10 
percent evaluation; and 8) Bilateral hearing loss with a 
noncompensable evaluation.  His combined evaluation for 
purposes of compensation is 70 percent.  See April 2008 
rating decision.

Having met the objective criteria, the remaining question is 
whether the Veteran's service-connected disabilities preclude 
him from securing or following substantially gainful 
employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In September 1995 the Veteran filed for SSA disability 
benefits, specifically based upon a diagnosis of bipolar 
affective disorder.  The Veteran was apparently awarded 
benefits based upon this disorder. 

As noted above, the Veteran as admitted to the VA domiciliary 
in April 1996 with preliminary diagnoses of PTSD and bipolar 
disorder.  Although his treatment was effective, it was noted 
that he was not employable at that time.  

In October 2002 the Veteran was provided a VA examination to 
address his TDIU claim.  The examiner noted the Veteran's 
service-connected disabilities, but for bilateral hearing 
loss and tinnitus and that the claims file was reviewed.  
Based upon an examination, the examiner noted that the 
Veteran's lumbar spine condition was mildly limiting.  He 
also noted that the peripheral neuropathy, left ankle strain 
and resolved nephropathy were not limiting.  He related 
lastly that as the Veteran has received disability payments 
for ten years for his bipolar disorder, that it appeared that 
this was the primary limitation on his employability. 

In July 2008 the Veteran once again received a VA examination 
in furtherance of substantiating his TDIU claim.  The 
examiner addressed all of the Veteran's service-connected 
disabilities and found that the Veteran was certainly not 
unemployable, but that his employment would be limited to 
sedentary, predominately sit-down work.

Also, in July 2008, the Veteran received a VA psychiatric 
examination, that specifically addressed his psychiatric 
disability in regards to employment.  It was noted that the 
Veteran had last worked at a pajama factory in 1984, until 
the factory shut down and was thereafter awarded SSA 
disability benefits.  This examination resulted in an 
impression of bipolar disorder.  The examiner noted that in a 
prior examination that the Veteran's bipolar disorder was 
identified as the primary limitation to employment.  However, 
based upon a review of the file and examination of the 
Veteran, the examiner felt that at present and with the 
current treatment of this disorder, the impact of this 
disorder on his employment seemed small.  The examiner noted 
that there were no findings of sufficient cognitive 
impairment to indicate that the Veteran would be unable to 
manage in his own interest any benefits.  However, the 
examiner did note, that in light of the Veteran's abstract 
reasoning difficulties that he would benefit from assistance 
with complex transactions.  

It is noted that at the July 2008 VA examination that the 
examiner assigned the Veteran a GAF score of 51.  GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV), a GAF score of 51 to 60 
represents moderate symptoms, with moderate difficulty in 
social and occupational functioning. 

Likewise, in July 2008, the Veteran received a VA audiologic 
examination to address the impact that his bilateral hearing 
loss and tinnitus had on his employability.  The examiner 
diagnosed tinnitus bilaterally, as well as hearing within 
normal limits from 250 Hz to 1,500 Hz, moderate to profound 
sensorineural loss in higher frequencies for the right ear 
and mild to profound mixed loss for the left ear.  The 
examiner noted that the Veteran must wear his hearing aids to 
communicate successfully, but that his hearing loss and 
tinnitus did not limit his ability to perform all forms of 
employment.  The examiner felt that the Veteran would perform 
best when wearing his hearing aids in quieter environments.

A veteran's non-service connected disabilities may not be 
considered in determining whether the veteran is entitled to 
a TDIU.  See 38 C.F.R. § 3.341(a); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Therefore, the Board must assess 
whether the Veteran's service-connected disabilities alone 
render the veteran unable to secure employment.

In this regard, the Board notes that VA examination has, on 
at least one occasion, shown that the Veteran's nonservice-
connected bipolar disorder was the primary impediment to his 
employability.  Moreover, the Veteran is in receipt of SSA 
disability benefits for this specific disorder.  However, 
there is also indication that the Veteran's service-connected 
disabilities limit him to sedentary employment in a quiet 
environment.  The Board acknowledges that this would narrow 
the Veteran's opportunities to obtain substantially gainful 
employment, but finds, on the whole, that the Veteran's 
service-connected disabilities would not preclude him from 
obtaining some form of substantially gainful employment.  The 
Board is aware of the Veteran's cognitive and psychological 
impairment, but as these are not manifestations of a service-
connected disability, they may not be considered.  Id.  It 
thus appears to the Board that, in weighing the evidence, 
that the Veteran's service-connected disabilities alone and 
excluding his cognitive and psychological impairment, would 
not preclude him from following a substantially gainful 
occupation.  Accordingly, the claim must be denied.  


ORDER


New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD; to this extent 
only the appeal is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


